Citation Nr: 1110855	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-30 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disability claimed as asthma or bronchitis, to include the residuals of a partial pneumonectomy for carcinoid tumor of the lung. 


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from September 1969 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of January 2009 rating decisions of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed a lung disability as a result of active service.  He argues that the respiratory infections for which he was treated during service represent either the beginning of his disability or aggravation of childhood asthma, which culminated in the surgical removal of portions of his right lung.  

Initially, the Board notes that the Veteran's March 1969 entrance examination found that his lungs and chest were normal.  A chest X-ray obtained at that time was negative.  The Veteran answered "no" to a history of asthma, shortness of breath, pain or pressure in chest, and chronic cough.  Therefore, the Veteran is presumed to have been in sound condition upon entrance into active service.  
38 C.F.R. § 3.304(b) (2010).  

However, the service treatment records also show that the Veteran was hospitalized in November 1969 at Fort Leonard Wood for an upper respiratory infection.  He was also treated for upper respiratory infections in March 1970 and June 1970.  December 1972 records note chest congestion and a cough, and January 1973 records show a follow up examination for right lower lobe pneumonia.  Although the June 1973 separation examination states that the lungs and chest were normal and the chest X-ray negative, the X-ray report actually notes pleural thickening and pulmonary residual of previous disease, with no evidence of an active disease.  

Current private medical records dating from 2007 to 2008 confirm that the Veteran was found to have a carcinoid tumor in 1992 and that this was surgically removed.  Other current impressions include asthma.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, at 83. 

In this case, the service treatment records clearly show that the Veteran was seen for upper respiratory infections on several occasions.  The chest X-ray obtained at discharge notes pleural thickening and pulmonary residual of previous disease in approximately the same lung that was surgically removed 19 years later.  The current medical records clearly show that the Veteran now has a chronic disability of the lungs.  Finally, the Veteran contends that he experienced upper respiratory infections on a nearly yearly basis between his 1973 discharge from service and his 1992 surgery.  The Board concludes that the McClendon requirements are met, and that the Veteran must be scheduled for a VA examination to determine the nature and etiology of his respiratory disability.  

Furthermore, the record shows that the Veteran's October 2008 claim states that the partial removal of his right lung occurred in February 1992, and that the surgery and follow up treatment through March 1992 was obtained at Lehigh Valley Hospital in Allentown, Pennsylvania.  Although there are 2007 records from Lehigh Valley Hospital in the claims folder, there is no indication that an attempt has been made to obtain the 1992 records relating to the surgical removal of the carcinoid tumor.  The Board finds that after receiving consent from the Veteran, an attempt must be made to obtain these records.  

Similarly, the Veteran contends that he had upper respiratory infections on nearly a yearly basis between discharge from service and the 1992 surgery.  However, he has indicated that Dr. Francescangli, at Pocono Internal Medicine should have records from 1984.  The Veteran must be asked to identify any other treatment sources and, after obtaining his consent, an attempt should be made to obtain these records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify all treatment sources for his upper respiratory infections between 1973 and 1992.  After obtaining the necessary consent, obtain these records.  In addition, after obtaining the necessary consent the 1992 records from Lehigh Valley Hospital, and 1984 records from Pocono Internal Medicine  should be obtained and associated with the claims folder.  The Veteran should be notified if any of these records are unavailable, and should also be notified that although VA can assist him in obtaining private treatment records, it is ultimately his responsibility to see that these records are obtained and submitted.  If records are not obtained, the claims folder should contain documentation of all attempts made to obtain records.

2.  After all records requested above have been obtained or verified as unobtainable, schedule the Veteran for a VA respiratory examination.  The claims folder must be made available to the examiner for use and study in this case.  All indicated tests and studies should be conducted.  After completion of the examination and record review, the examiner should attempt to express the following opinions:

a) What is the current diagnosis of the Veteran's respiratory disability?

b) Is it as likely as not (50 percent probability or more, that any current respiratory disability to include the residuals of the removal of the right lung were incurred due to the upper respiratory infections treated during service or any other event during active service?  The examiner should specifically comment on the significance of the June 1973 X-ray report, if any. 

The reasons and bases for all opinions must be provided in full.  If the examiner believes that he or she is unable to provide an opinion without resort to speculation, the reasons and bases for these conclusions should be provided.  Any evidence required to express the requested opinion should be identified.  

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


